Van Dusen, P. J.,
Lena Leber claimed to be the “common-law” wife of decedent, that is to say, she claimed that a marriage ceremony took place between them, per verba de praesenti and without the intervention of any officiating magistrate or clergyman. Her own evidence, if believed, established the occurrence of such a ceremony, and this evidence was corroborated by witnesses who testified that decedent had introduced her as his wife. The auditing judge stated that he did not believe her evidence.
It follows from this finding that the principal alleged fact never occurred. Reputation of marriage is indirect evidence from which the occurrence of the principal fact may be inferred; but if it is established that the principal fact did not occur, then the inference from reputation is effectually denied: Murdock’s Estate, 92 Pa. Superior Ct. 275.
The exceptions are dismissed and the adjudication is confirmed absolutely.